195 So. 2d 814 (1967)
BLUE CROSS-BLUE SHIELD OF ALABAMA
v.
Doris B. TURNER.
6 Div. 427.
Supreme Court of Alabama.
February 23, 1967.
Clement, Rosen, Hubbard & Waldrop, Tuscaloosa, and Lange, Simpson, Robinson & Somerville, Birmingham, for petitioner.
E.D. McDuffie and Norma Holcombe, Tuscaloosa, opposed.
GOODWYN, Justice.
Petition of Blue Cross-Blue Shield of Alabama for certiorari to the Court of Appeals to review and revise the judgment and decision in Blue Cross-Blue Shield of Ala. v. Turner, 43 Ala.App. 542, 195 So. 2d 807.
Writ denied.
LIVINGSTON, C.J., and LAWSON and COLEMAN, JJ., concur.